UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under §240.14a-12 RCM TECHNOLOGIES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Copies to: Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies : Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange ActRule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: RCM Technologies, Inc. 2500 McClellan Avenue Pennsauken, NJ08109 Tel: 856.356.4500 Fax: 856.356.4600 www.rcmt.com NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD DECEMBER 4, 2014 To Our Stockholders: The RCM Technologies, Inc. 2014 Annual Meeting of Stockholders will be held at the offices of Morgan, Lewis & Bockius LLP, 1701 Market Street, Philadelphia, Pennsylvania 19103, on Thursday, December 4, 2014, at 6:00 p.m. local time. The purposes of the meeting are to: 1. Elect four directors to hold office until the Annual Meeting of Stockholders to be held in 2015 and until their successors are duly elected and qualified; 2. Approve the RCM Technologies, Inc. 2014 Omnibus Equity Compensation Plan; 3. Ratify our Audit Committee’s selection of EisnerAmper LLP as our independent accountants for our fiscal year ending January 3, 2015; 4. Conduct an advisory vote to approve the compensation of our named executive officers for 2013; and 5. Transact such other business as may properly come before the meeting or any adjournment(s) of the meeting. We have fixed October 10, 2014 as the record date for determining the stockholders entitled to vote at the meeting. You are not entitled to notice of, or to vote at, the meeting if you were not a stockholder of record at the close of business on that date. You are cordially invited to attend the meeting. Whether or not you expect to attend the meeting in person, please sign, date and promptly return the enclosed proxy to ensure that your shares will be represented at the meeting. The enclosed envelope requires no postage if mailed within the United States. Most of our stockholders hold their shares in “street name” through brokers, banks and other nominees and may choose to vote their shares by telephone instead of using the enclosed proxy card. If you wish to vote by telephone, please follow the instructions on your proxy card. If you attend the meeting, you may revoke your proxy and vote in person. By Order of the Board of Directors, Kevin D. Miller Secretary Pennsauken, New Jersey October 31, 2014 RCM TECHNOLOGIES, INC. 2500 McClellan Avenue
